»
     ~                                                                                                                                                    \
                         '        i.         'ii


    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Pagel ofl



                                            UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                    v.                                                (For Offenses Committed On or After November 1, 1987)


                         Alberto Segura-Guerrero                                      Case Number: 2: l 9-mj-9092

                                                                                      Bridget Kennedy
                                                                                      Defendant's Attorney


    REGISTRATION NO. 74535298
    THE DEFENDANT:
     i:gj pleaded guilty to count(s) 1 of Complaint
                                                   ---~----------------------~
     D was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                       Nature of Offense                                                             CountNumber(s)
    8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                   1

     D The defendant has been found not guilty on count(s)
                                                                              ------------------~


     D Count(s)                                                                        dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                       ~     TIME SERVED                        D                                           days

      i:gjAssessment: $10 WAIVED i:gj Fine: WAIVED
     i:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative,                             charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Wednesda~ril     24, 2019
                                                                                 Date of Imposition of Sentence

                                       :::::;;
    Received
                   -D~U-SM--+'----.->---+--                FILED                         ORABI!E ROBERT N. BLOCK
                                                                                       !TED STATES MAGISTRATE JUDGE
                                                            APR 2 4 2019
                                                     CLERK, U.S. DISTRICT COURT
     Clerk's Office Copy                           SOUTHERN DISTRICT OF CALIFORNIA                                                 2: l 9-mj-9092
                                                   BY                        DEPUTY
